                Case 5:00-at-99999 Document 8-3 Filed 11/23/16 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DAVID LEON AND D.T.L. ENTERPRISES, LLC,

                                             Plaintiffs,   [Case No.] ___________________

                        - against -
                                                           CERTIFICATE OF
ECP-PF HOLDINGS GROUP, INC., ECP-PF: NY                    INTERESTED PERSONS AND
OPERATIONS (EAST), LLC, ECP-PF: NY                         CORPORATE DISCLOSURE
OPERATIONS (WEST), LLC, ECP-PF: NY                         STATEMENT
OPERATIONS, INC., ECP-PF: ARIZONA, LLC, ECP-
PF: CANADA, LLC, ECP-PF: CT OPERATIONS, INC.,
ECP-PF: NM OPERATIONS, INC.

                                           Defendants.


        Pursuant to Federal Rules of Civil Procedure 7.1, Defendants ECP-PF Holdings Group,

Inc.; ECP-PF: NY Operations (East), LLC; ECP-PF: NY Operations (West), LLC; ECP-PF: NY

Operations, Inc.; ECP-PF: Arizona, LLC; ECP-PF: Canada, LLC; ECP-PF: CT Operations, Inc.;

and ECP-PF: NM Operations, Inc. (collectively, the “ECP Entities”), by its attorneys, DLA Piper

LLP (US), hereby certify the following:

        The ECP Entities certify that they are nongovernmental corporations organized and

existing under the laws of the State of Delaware, with their principal places of business in

Orange, Connecticut, and submit the following statements of their corporate interests and

affiliations:

        (1) ECP-PF Holdings Group, Inc. is a privately-held Delaware corporation and does not

have any parent corporation;

        (2) ECP-PF: NY Operations (East), LLC is a privately-held Delaware corporation that is

owned 100% by ECP-PF: NY Operations;




EAST\137309359.1
              Case 5:00-at-99999 Document 8-3 Filed 11/23/16 Page 2 of 3



         (3) ECP-PF: NY Operations (West), LLC is a privately-held Delaware corporation that is

owned 100% by ECP-PF: NY Operations;

         (4) ECP-PF: NY Operations, Inc. is a privately-held Delaware corporation that is owned

100% by ECP-PF Holdings Group, Inc.;

         (5) ECP-PF: Arizona, LLC is a privately-held Delaware corporation that is owned 100%

by ECP-PF Holdings Group, Inc.;

         (6) ECP-PF: Canada, LLC is a privately-held Delaware corporation that is owned 100%

by ECP-PF Holdings Group, Inc.;

         (7) ECP-PF: CT Operations, Inc. is a privately-held Delaware corporation that is owned

100% by ECP-PF Holdings Group, Inc.; and

         (8) ECP-PF: NM Operations, Inc. is a privately-held Delaware corporation that is owned

100% by ECP-PF Holdings Group, Inc.


Dated:     New York, New York
           November 23, 2016

                                            Respectfully submitted,

                                            __/s/ Christopher G. Campbell_________
                                            Christopher G. Campbell, Esquire (511346)
                                            DLA PIPER LLP (US)
                                            1251 Avenue of the Americas
                                            New York, New York 10020-1104
                                            (212) 835-6000
                                            Attorney for ECP Defendants




                                              -2-
EAST\137309359.1
              Case 5:00-at-99999 Document 8-3 Filed 11/23/16 Page 3 of 3



TO:     James E. Hacker, Esq.
        Attorney for Plaintiffs
        28 Second Street
        Troy, New York 12180

        and

        Reger Rizzo & Darnall LLP
        Of Counsel
        Attorneys for the Plaintiffs
        Cira Centre, 13th Floor
        2929 Arch Street
        13th Floor
        Philadelphia, PA 19104




                                         -3-
EAST\137309359.1
